Title: C. W. F. Dumas to William Short, 27 March 1787
From: Dumas, Charles William Frederick
To: Short, William



Monsieur
Paris 27e. Mars 1787

Je vous suis bien obligé de la bonté avec laquelle vous avez pris la peine de m’instruire du sort de mes Lettres, et de ma Traite.
Voici une autre Lettre pour le Congrès, qui partira quand elle pourra: ce sera du moins le 10 de May prochain, s’il ne se présente pas d’occasion plus prompte et aussi sure. Vous aurez le  temps d’en noter à loisir ce que vous jugerez digne de Mr. Jefferson. Le contenu vous fera voir avec combien de raison je dois éviter le passage par l’Angleterre.
Je crois que dorénavant il faudra laisser dormir l’affaire que vous savez, sans en plus parler, jusqu’à la réponse que Mr. Jefferson attend dans 4 mois. Dites-moi, Mon cher Monsieur, si vous devinez le personnage dont je parle à Mr. Jay, qui voudroit qu’on l’envoyât Ministre ici. Si vous l’avez deviné, je compte absolument sur le plus grand secret de votre part. Ce que j’en ai dit, est par devoir indispensable: on m’en a prié fortement. Il ne pourroit être d’aucune utilité aux Etats-Unis ici, et ne donneroit que de l’ombrage à nos républicains et à la France, à cause de ses liaisons eclatantes avec le Chev. H——s; on travailleroit à le faire rappeller, comme on a fait tout recemment quant à un autre Ministre, dont je parle dans cette même Lettre. De mon cté je ne pourrois rien avoir de commun avec lui, sans perdre la confiance de mes meilleurs amis. J’aimerois autant perdre la vie. Ce n’est pas tout; il gâteroit aussi l’affaire de l’Emprunt, par ses liaisons avec une maison de Commerce avec laquelle mes Proposants ne veulent point l’entreprendre par des raisons personnelles, outre que la partie est déjà liée avec d’autres.—Je pourrois en dire bien d’Avantage, si je voulois répéter la Chronique scandaleuse. Mais à Dieu ne plaise. Il seroit vu de très-mauvais oeil: Cela suffit, et rend tout le reste superflu. Je serois bien aise seulement de savoir si vous le devinez. Il vient lui-même de m’écrire une Lettre, et Duplicat, out je vois clairement que mes amis ici sont bien informés de ses desseins. Je suis dans le plus grand embarras que lui répondre. Je ne puis ni lui dire la vérité ni le tromper. On croit ici que c’est sa moitié, à qui les Bals, festins, &c. du Ch. H——s, &c. ont tourné la tête, qui le talonne pour venir s’étaler sur ce théatre diplomatique, où il ne pourroit se soutenir d’une maniere qui fût vraiment honorable et avantageuse à l’Amérique.
Mon Epouse et ma fille, sensibles à votre obligeant souvenir, vous prient d’agréer leurs sinceres complimens.
J’ai l’honneur d’être parfaitement Monsieur Votre très humble et très-obéissant serviteur

C W F Dumas


J’espere que vous avez de bonnes nouvelles de la santé de Mr. Jefferson.

